DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed December 8, 2021 has been entered.  Claims 1-3 are currently amended.  Claim 4 has been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 06-065409).
Regarding claim 1, Yoshiaki et al. teach a stretchable modified polyester film capable for use as in-mold decoration film comprising: (a) a polyester resin, which accounts for 10 to 99.99 
As to the claimed properties, Yoshiaki et al. suggest and render prima facie obvious a film produced with the same claimed and disclosed materials in the same claimed and disclosed amounts.  Further, Yoshiaki et al. teach the film was also produced in the same claimed and disclosed manner (e.g. biaxial orientation within the values as claimed). As such, it follows that the properties of the film of Yoshiaki et al. also are properly understood to read upon the claimed properties (i.e. light transmittance and shrinkage rate).
As to the claimed melt index, Yoshiaki et al. disclose a molecular weight that encompasses and overlaps the claimed range (paragraph [0023]).  The molecular weight and melt index of thermoplastic materials are correlated (i.e. higher molecular weight yields a lower melt index).  As such, since Yoshiaki et al. render the claimed molecular weight prima facie obvious it reasonably follows that Yoshiaki et al. render melt index as claimed prima facie obvious as melt index is a function of molecular weight.  
As to claim 2, Yoshiaki et al. disclose polyesters as claimed (paragraph [0012]).
As to claim 3, Yoshiaki et al. disclose acrylic resins as claimed (paragraphs [0017]-[0020]; General Formula III; paragraph [0032]; Table 2).
Response to Arguments
Applicant’s arguments filed December 8, 2021 have been fully considered, but they are not persuasive.  Applicant argues that the “the polyester resin and the acrylic resin being extruded in a molten state so that the acrylic resin promotes the polyester resin to become an amorphous structure” is not disclosed by Yoshiaki because the polyester and acrylic in Yoshiaki do not interact and mix in a continuous manner but the acrylic is dispersed in the polyester resin in the form of particles.  This argument is not persuasive because it does not capture the full teaching of Yoshiaki.  The examiner agrees that there remain particles having a diameter ranging from 0.1 to 20 um in the film of Yoshiaki.  However, this does not mean that the materials do not mix and interact sufficiently to read upon the claimed limitation.  In Yoshiaki, pellets of acrylic resin and pellets of polyester resin are mixed and melt extruded together (paragraph [0042]). The film formed by the process is described in Yoshiaki as being amorphous (paragraph [0028]).  Therefore, while it is agreed that small particles of acrylic resin remain in the film, the melting takes pellets of acrylic resin, melts the material at a temperature greater than the temperature of the polyester (Table 1; paragraph [0042]) and what remains in the film are acrylic particles having the desired size.  This is not the same as saying the materials do not interact at all.  Paragraph [0027] of Yoshiaki also makes clear that it’s not that there is no interaction between the materials, but that the interaction between the resins is controlled/selected. 
Further, applicant argues that in the instant application, the film is formed from two continuous phases and that this is different than what is disclosed by Yoshiaki.  This argument is not persuasive as it is not commensurate in scope with the claim.  The claim does not require two continuous phases as argued.  Further, there does not appear to be support in the original disclosure for such an amendment.  While the examiner agrees that Yoshiaki does not teach two continuous phases, the claim is not limited to this and for the reasons set forth above the resins interact sufficiently to read upon the amended limitation.

The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742